Citation Nr: 1316180	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  05-17 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to April 1971.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota where the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating.  

The Veteran thereafter appealed the initial rating.  Subsequent rating decisions granted the Veteran an increase to 50 percent and, ultimately, a 70 percent rating for PTSD was assigned during the pendency of this appeal.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board denied entitlement to an initial rating in excess of 50 percent for PTSD in March 2007.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a May 2008 Order, the Court granted a Joint Motion for Remand (Joint Motion) and remanded the matter back to the Board for further consideration consistent with the terms of the Joint Motion. 

The case was thereafter brought before the Board again in December 2009, August 2011, and October 2012, at which times the claim was remanded to allow the RO to further assist the Veteran in the development of his claim, consistent with the terms of the Joint Motion.  

The issue of entitlement to service connection for diabetes mellitus, type II, claimed due to Agent Orange exposure has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

This appeal stems from an initial grant of service connection for PTSD where the RO assigned an initial rating of 30 percent, effective October 30, 2003, the date of his claim.  By the time it first reached the Board in March 2007, a rating decision in April 2005 granted an increase to 50 percent, effective October 30, 2003.  The Veteran appealed the case to the Court, where the Court granted a Joint Motion by a May 2008 Order.  

In July 2008, the Veteran's representative contacted the RO seeking entitlement to an increased rating for PTSD.  The RO created a temporary claims file, and accepted the July 30, 2008 statement as a wholly new claim.  In a September 2009 rating decision, while the Board had jurisdiction of the issue of entitlement to an initial rating in excess of 50 percent for PTSD, a 70 percent rating for PTSD was granted, effective July 30, 2008, the date of his "new claim."  However, in light of the Court May 2008 Order, the matter of entitlement to an initial rating in excess of 50 percent for PTSD was still within the Board's jurisdiction.  

Subsequent thereto, the Board attempted to work around the jurisdictional issue by differentiating between the claim before the Board - the initial rating for PTSD, effective October 30, 2003 - and the claim impermissibly granted by the RO - the increased rating, effective July 30, 2008.  However, while the Board had jurisdiction of this issue, the RO issued a June 2012 rating decision once again impermissibly granting an increased rating to 70 percent for PTSD, effective October 30, 2003.  This was precisely the issue before the Board and was solely within the Board's jurisdiction.  See 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.1304 (2012); see also M21-1MR, Part III, subpart ii, Chapter 5, Section F.24; M21-1MR, Part III, subpart ii, Chapter 5, Section G.29, 30. 

The RO did not have the legal authority to consider the Veteran's initial rating for PTSD while the Board had jurisdiction of this issue.  Nevertheless, in the interest of the Veteran, the Board will not disturb the benefit which was erroneously awarded to the Veteran by the RO.  Accordingly, the issue before the Board has been effectively modified as noted on the title page of this decision.  

As a result, the RO did not properly consider the entire appellate time frame in the most recent supplemental statement of the case.  Rather, in the February 2013 supplemental statement of the case, the RO merely considered whether the Veteran was entitled to an increased rating for PTSD prior to July 30, 2008.  

The claim has been remanded several times because of the Veteran's ongoing treatment at the VAMC and identification of records.  It appears all identified records have been obtained, but since it is necessary to remand this issue for procedural and other reasons,  VA will take this opportunity to obtain recent VA outpatient treatment records from November 2012 to the present.

The duty to assist also includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

Despite the RO's impermissible increased ratings in the September 2009 and June 2012 rating decisions, the Veteran has not been afforded a VA examination for his PTSD since January 2004, over nine years ago.  The RO granted increased ratings solely based on the Veteran's treatment records.  In light of the lengthy passage of time and voluminous amounts of treatment records since 2004, a new VA examination is indicated.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request all treatment records from the VA Medical Center in Minneapolis/St. Cloud, Minnesota since November 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.    

2.  After completion of paragraphs 1, and all requested records are obtained to the extent available, the Veteran must be afforded an appropriate psychiatric VA examination to assess the current severity of his PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms to include whether there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to an initial rating in excess of 70 percent from October 30, 2003 to the present.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

